Citation Nr: 1311628	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  04-37 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The Veteran served on active duty from May 1965 to August 1968.  He died in November 2000.  The appellant is the legal guardian of the Veteran's surviving child "C.R.C.".

This case was originally before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs Regional Office in San Diego, California.  The Board denied this matter in July 2009. 

The appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In a single-judge memorandum decision, dated February 2011, the Court vacated the July 2009 Board decision remanded this matter back to the Board for additional development.  

The Board remanded this matter for additional development in February 2012. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The Veteran died in November 2000.  The death certificate lists the immediate cause of death as acute myocardial infarction, due to coronary artery disease, with diabetes mellitus listed as contributing but not resulting in the underlying cause. 

2.  At the time of the Veteran's death, service connection was not in effect for any disabilities. 

3.  Myocardial infarction, coronary artery disease and diabetes mellitus were not shown during active service or for many years afterward, nor were any other cardiovascular problems. 

4.  The weight of the evidence is against a finding that the Veteran's death was the result of his military service from May 1965 to August 1968.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1137, 1310, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related thereto.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

Service connection may be established for a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may also be granted for certain chronic diseases if manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If the condition at issue is not a "chronic disease" listed under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

In addition, service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran's service personnel records note that he served on active duty from May 1965 to August 1968; he did not serve in Vietnam.  His service treatment records (STRs) are silent for any complaints, findings, treatment, or diagnosis of diabetes mellitus, hypertension, or any cardiovascular problems, providing some evidence against the claim.

The post-service medical evidence consists of private treatment records for a variety of medical complaints after service, as well as records from Desert Regional Medical Center at the time of death.  The earliest treatment for heart disease is a September 1992 private treatment record which notes the Veteran's recent complaints of chest discomfort for the first time with no prior history of hypertension or diabetes.  Examination revealed ischemic heart disease.  The earliest treatment for diabetes mellitus is an August 1999 private treatment record which notes a diagnosis of diabetes mellitus.

The Veteran's certificate of death indicates that he died in November 2000.  The death certificate lists the cause of his death as acute myocardial infarction due to coronary artery disease.  Diabetes mellitus was listed as contributing to death but not resulting in the underlying cause of coronary artery disease.  No other conditions were cited as contributing to death, providing some evidence against this claim (as none of these problems were indicated in service). 

At the time of his death, service connection was not in effect for any disabilities, providing more limited evidence against this claim. 

In statements submitted over the course of this appeal, the appellant essentially maintained that the Veteran's overseas service caused stress that eventually led to hypertension and diabetes mellitus, which then led to his death.

In October 2004, the appellant submitted a statement from Dr. HPL, who reviewed the Veteran's private treatment records and "service related records" (not his claims file) after his death.  He never met or examined the Veteran during his lifetime.  Dr. HPL opined that the Veteran's death was causally related to his "service related health difficulties which he received before, during, and after his being sent overseas during the Vietnam Era."  

Specifically, Dr. HPL opined that the Veteran suffered from stress caused by his overseas service which led to fatigue and alcoholism.  Dr. HPL cited the Veteran's family history of hypertension and diabetes and opined that the stress caused by service, the family history, and the Veteran's weight problem all led to the Veteran's eventual death by myocardial infarction.   

In October 2012, the RO requested the appellant to indicate whether there were any outstanding treatment records for the Veteran, and to provide a release for any such private treatment records.  The appellant did not respond to this request for such information.  

The appellant did provide a release for his own medical records dated in 2004 from Dr. HPL, see VVA; however, such records are clearly not relevant to this appeal.

In October 2012, the RO also requested Dr. HPL to clarify and provide reasons and bases for his October 2004 medical opinion.  He did not respond to this request.  The appellant was informed of this in a November 2012 supplemental statement of the case.

In October 2012 a VA physician reviewed the Veteran's claims file, including Dr. HPL's October 2004 opinion, and opined that it is less likely than not that the Veteran's coronary artery disease and/or diabetes mellitus was incurred in or caused by his military service.  She stated:

[The] Veteran's medical records indicate that as of 1996, he did not have diabetes.  The first mention of diabetes I found (those the majority of his medical records are illegible) is 1999, where a lab test says he is on micronase, a diabetic medication.  I see no evidence in the STRs of elevated blood glucose that would have been the precursor of diabetes.  Also, his first cardiac related medical note appears in 1992 and I saw no evidence in the STRs that he had a cardiac history while in the service.  The note from Dr. [HPL] is very vague in its connection between service-related stress and CAD/Diabetes.  Specifically, he states the stress led to fatigue and alcoholism, neither of which are the direct causes of his diabetes nor CAD.  Diabetes and heart disease are not direct effects of stress, and there is no evidence that stress in 1965-68 would translate to diabetes and CAD over 2 decades later.  Therefore, I believe his heart disease and diabetes were more likely due to his obesity and smoking and less likely than not began during his military service.

The Veteran's death certificate shows that the immediate cause of death was acute myocardial infarction due to coronary artery disease.  Diabetes mellitus was listed as contributing to death but not resulting in the underlying cause of coronary artery disease.  STRs from the Veteran's active service are silent for evidence of coronary artery disease and diabetes mellitus, and contemporaneous post-service medical evidence of record is silent for these disabilities until many years after the Veteran's military service.  In fact, the evidence shows that coronary artery disease was first diagnosed in 1992, about 24 years after the Veteran's discharge from service; diabetes mellitus was first noted in 1999, about 31 years after the Veteran's discharge from service. 

As described, two medical opinions have been offered in this case.  When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433(1995); Wood v. Derwinski, 1 Vet. App. 190(1991).  

Dr. HPL's opinion is an expansive, highly generalized proclamation unsupported by information, medical reasoning, and/or rationale entitled to exceptionally low probative value.  He appears to reason that because the Veteran served in the Vietnam Era he must have died from stress caused by his service in the Vietnam Era because the Vietnam Era was stressful.  In this regard, the Board must note that the Veteran did not serve in Vietnam.  Moreover, Dr. HPL did not discuss the lack of evidence of coronary artery disease and/or diabetes mellitus for decades after the Veteran's military service, or provide any explanation as to why symptoms of these disabilities would not have been experienced earlier if the Veteran had in fact developed them as a result of his "stressful" military experience.  

Finally, it is not clear that Dr. HPL reviewed the Veteran's entire claims file.  (Dr. HPL was asked to clarify his opinion and provide reasons and bases for the opinion, but he did not respond to this request.)  While not required, some lucid basis for this opinion would have been helpful to the Board in understanding its rational.  

Conversely, the 2012 VA medical opinion reached the conclusion that it was less likely than not that the Veteran's coronary artery disease and/or diabetes mellitus was incurred in or caused by his military service.  These opinions were well-supported with a complete rationale (as noted above) and were based on a full understanding of the contentions in this case and review of the claims file.  Given the review of the claims file, the passage of time between service and the Veteran's first documented symptoms, and the lack of any reasons and bases in Dr. HPL's opinion, the Board will afford greater probative weight to the VA medical opinion of record than to Dr. HPL's opinion. 

The appellant believes that the Veteran's death is related to his military service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  Here, however, medical expertise is required to answer the question of whether the Veteran's death is related to his service on the basis that the Veteran's service more than 40 years ago caused stress that eventually led to hypertension and diabetes mellitus, which then led to his death, particularly in light of service and post-service treatment records.  The appellant's lay opinion concerning this matter requiring medical expertise is of limited probative value.  As the preponderance of the evidence is against this claim, it must be denied. 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the effective-date element of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that proper VCAA notice for DIC claims must also include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. 

The RO provided the appropriate VCAA notice letters in January 2002, March 2002, January 2003, May 2005, and October 2012.  Although complete VCAA notice was not sent until after the RO's initial adjudication of the claim, the Board finds there is no prejudice to the appellant in proceeding at this point with issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the RO readjudicated the appellant's claim.  See November 2012 Supplemental Statement of the Case.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different if complete VCAA notice had been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

Regarding VA's duty to assist, VA has obtained all pertinent/identified records that could be obtained; all evidence constructively of record (STRs and VA medical records) has been secured.  Furthermore, in 2012, a VA medical advisory opinion from a physician who reviewed the Veteran's claims file was obtained.  The appellant has not identified any outstanding pertinent evidence which could be obtained to substantiate the claim.  (Further pertinent evidence may be outstanding. However, such evidence cannot be obtained without the appellant's cooperation.  The RO attempted to secure such from the appellant and the Veteran's private physician in October 2012 letters.  They did not respond, and further development could not proceed without their responses.  The duty to assist is not a one-way street.  A claimant cannot passively wait for assistance in those circumstances where her cooperation is needed for evidentiary development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).).  VA's duty to assist is met. 

ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


